DETAILED OFFICE ACTION

Applicant’s amendment filed on 03 August 2021 is acknowledged and entered.  Following the amendment, claim 14 is canceled, and claim 8 is amended.    
Currently, claims 8, 10, 11, 13, 29 and 30 are pending and under consideration.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 14 are moot as the applicant has canceled the claim.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/3/2021 and 10/25/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 11, 13, 29 and 30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 2/4/2021, at page 3.
	Claim 8 remains indefinite for the recitation c) the effective dose is capable of suppressing metastasis of the lung cancer to the liver” because it is unclear how such an effective dose for suppressing metastasis can be determined ahead of time in the first place, for treating the lung cancer, for example?  Further, it is unclear whether a result of lacking liver metastasis in a lung cancer patient without liver metastasis (part b) of the claim) and being treated with the anti-IL-6 inhibitor is due to the treatment or a natural event, as not all lung cancer metastasizes to the liver (majority of lung cancer metastasis happen elsewhere, even though liver is one of the most common sites for lung cancer metastasis (about 1/3))?  The metes and bounds of the claim, therefore, cannot be determined.  
Applicants argument filed on 03 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues that "subject has lung cancer without liver metastasis" is not indefinite because a skilled artisan considering this term would readily understand that a subject having lung cancer without liver metastasis can but need not have metastasis in a location other than the liver. 
This argument is not persuasive for the reasons of record and above.  It is not "subject has lung cancer without liver metastasis" per se, which is indefinite.
 The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 8, 10, 11, 13, 29 and 30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for for the reasons of record set forth in the last Office Action mailed on 2/4/2021, at pages 3-4.
Applicants argument filed on 03 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 5-6 of the response, the applicant argues that the specification as-filed adequately supports the negative limitations recited in claim 8 parts b) and d), with respect to part b), the specification discloses that in a preferred embodiment of the present invention, the suppression includes suppression of metastasis of lung cancer to the liver (page 20, lines 1-4); and with respect to part d) of claim 8, the specification supports the element that "the method does not comprise administering a second anticancer agent" because it positively recites the element of administering the IL-6 inhibitor in combination with a second anticancer agent (page 24, lines 20-22).   
This argument is not persuasive because it is unclear why “the suppression includes suppression of metastasis of lung cancer to the liver” (page 20, lines 1-4) means “b) the subject has lung cancer without liver metastasis” of claim 8; and why “a pharmaceutical agent of the present invention may be administered simultaneously with at least one known anticancer agent (for example, inhibitor of cancer metastasis) (page 24, lines 20-22) indicates “d) the method does not comprise administering a second anticancer agent” of claim 8.  More importantly, it is the combination of a)-d), which constitutes new matter.  According to MPEP, claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163, I. B., for example).  In the instant case, the combination of a)-d) is not supported in the specification through express, implicit, or inherent disclosure; and it does not flow naturally from the disclosure of the specification.  In fact, such a combination is not so logical or sensible as it is unclear as to why a lung cancer patient with liver metastasis should be excluded from the treatment, as metastasis is a continuous process, and the claimed method is for suppressing cancer metastasis to the liver.  Applicants cannot cobble together limitations from disparate parts of the specification to create a “genus” for which there is no support in the specification as originally filed.  
This is a new matter rejection.  

Rejections Over Prior Art:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8 and 11 remain rejected under 35 U.S.C. 102(b) as being anticipated by Trikha et al. (WO 2004/045507 A2, 6/3/2004; provided by applicants) for the reasons of record set forth in the previous Office Actions mailed on 1/14/2019, 10/24/2019, and 2/4/2021.   
Applicants argument filed on 03 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that Trikha does not disclose in a single embodiment the specific combination of elements recited in claim 8; and even if Trikha separately discloses the individual elements of claim 8, which Applicant does not concede, Trikha does not anticipate the instant claims because Trikha does not disclose a single embodiment with the specific combination of elements as recited in claim 8.
This argument is not persuasive because it is not clear what “in a single embodiment” is meant; for example, does it mean in one sentence or one paragraph or something else?  Additionally, according to MPEP, "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (MPEP 2131).  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10, 11, 13, 29 and 30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trikha et al. (WO 2004/045507 A2, 6/3/2004; provided by applicants), as applied to claims 8 and 11 above; or unpatentable over Zaki et al. (WO 2007/067976, 6/14/07, or US 2009/0022726, 1/22/09); and further in view of Igawa et al. (US 2011/0245473, 10/6/2011; or WO2009/041621A1, 4/2/2009), for the reasons of record set forth in the previous Office Actions mailed on 10/24/2019, and 2/4/2021.   
Applicants argument filed on 03 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that Trikha in view of Igawa does not render the claimed method prima facie obvious because a skilled artisan contemplating Trikha in view of Igawa would not have had a reasonable expectation that the administration of an IL-6 inhibitor would be able to suppress metastasis of the lung cancer to the liver as claimed, as Trikha merely teaches that an anti-IL-6 antibody is capable of suppressing angiogenesis in mice, and gives no reason to believe that administration of an anti-IL-6 antibody is capable of suppressing metastasis of lung cancer to the liver; and that this understanding of Trikha is in accord with Kim's teaching that while TLR2-dependent TNF alpha expression is necessary for lung metastasis, IL-6 is not involved (Kim et al., Nature 457(7225): 102-6, 2009).
This argument is not persuasive for the following reasons: first, the argument of lack of reasonable expectation of success does not apply here because Trikha expressly teaches the use of an IL-6 inhibitor to suppress metastasis, including the lung cancer (see the rejection under 35 U.S.C. 102(b) above); and the instant obviousness rejection is made in view of the limitation of the anti-IL-6R antibody tocilizumab.  Additionally, even if the argument were relevant, as acknowledged by applicant, Trikha teaches that an anti-IL-6 antibody is capable of suppressing angiogenesis (which is in consistent with the disclosure of the present specification, see Example 4, for example), angiogenesis is well known as a critical factor for metastasis; thus, Trikha’s teaching provides strong support for IL-6’s role in metastasis.  Further, Kim’s results are generated using Tnf and Il6 knockout mice, which do not exist in nature and may not represent the real world clinical settings.  On the other hand, in a more recent study using samples obtained from patients with NSCLC, Shang et al. (Oncol Lett. 2017 Jun; 13(6): 4657-4660) shows that IL-6 and TNF-α promote metastasis of lung cancer (abstract, for example).  As another example, Airoldi et al. (PLoS ONE, 4(7): e6119, 2009) teaches that IL-6 promotes lung cancer growth and metastasis (page 2, 1st column, 1st paragraph, for example); and that, using the human non small cell lung cancer (NSCLC) cells (producing IL-6), IL-6 is a major angiogenic factor involved in vessel formation derived from NSCLC (page 2, 2nd column, last paragraph, and page 4, 1st column, 1st paragraph).  Furthermore, Rikiishi et al. (Hum Cell., 1993 Mar; 6(1): 21-8 (in Japanese); English abstract is provided) teaches that IL-6 and/or IL-1 are produced by the tumors metastatic in the liver (abstract).  As such, the prior art, as a whole, clearly teaches that that IL-6 plays a key role in inducing new vessel formation (angiogenesis) derived from NSCLC cells, and promotes lung cancer growth and metastasis, including liver metastasis.  
At pages 8-10 of the response, the applicant argues that, Zaki in view of Igawa does not teach or suggest all elements as recited in the claims, i.e., the combination of the method steps as claimed; that, citing several references, effects on cancer metastasis cannot be easily predicted from experiments with primary tumors because cancer metastasis is a phenomenon comprising separation of a specific cell(s) from a tumor tissue within a primary tumor, migration via bloodstream and/or lymphatic system, and adhesion at a distant part of the body as a result of various mechanisms, and finally forming a metastatic lesion therein; and even drugs effective to a primary tumor could enhance the growth of a metastatic tumor associated with the primary tumor; and that the differences between gene expression profiles of primary tumors and metastatic tumors were observed for plural important cellular pathways including angiogenesis, apoptosis, growth and infiltration, suggesting the difference of the reaction to the treatment between primary and metastatic tumors. 
This argument is not persuasive for the reasons of record and above.  It is unclear why the argument is relevant here.  Once again, like Trikha, Zaki also expressly teaches the use of an IL-6 antagonist to treat cancer, including lung cancer and metastasis; therefore, the effects on cancer metastasis would be inherent.  While effects on cancer metastasis cannot be easily predicted in general, such is not an issue here, as the prior art teaches the use of the same active ingredient to treat the same patient population as that of the present invention.  Thus, it is unclear as to why the method taught by the prior art reference is not enabled, whereas the claimed method is.  Applicant presents no direct evidence of non-enablement of the prior art reference.  Further, even if the argument were relevant, obviousness does not require absolute predictability of success (MPEP 2143.02, II., for example); the effects, or efficacy is not a requirement for prior art enablement (see MPEP 2121 III.); and “[P]rior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, ....” (MPEP 2141, III.).  
It is also noted that claim 8 recites “b) the subject has lung cancer without liver metastasis”, which reads on a method of treating lung cancer.  Whether metastasis happens or whether metastasis to the liver happens is out of anyone’s control, and is an inherent property of the method as taught by the cited prior art references.  
Note: the newly cited references are used to rebut applicants argument, and they are not for sustaining any new ground of rejection.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Dong Jiang/ 
Primary Examiner, Art Unit 1646
10/28/21